Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Per Applicant’s AFCP 2.0 Request
Claims 1, 10 and 14-16 have been amended.
Claims 1-20 are pending.

Per Examiner’s Amendment
Claim 17 has been amended.


Claims 1-20 are allowed.


Response to Arguments
Applicant’s arguments, see Remarks filed 7/11/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections of the pending claims have been withdrawn.



EXAMINER’S AMENDMENT
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Volkmann on July 27, 2022. The application has been amended as follows: 
Claim 17. (Examiner Amended) A method performed by a user computing device, the method comprising:
generating a given chat message representing a natural language user input in a conversation interface implemented by a chat bot with a user;
sending the given chat message to a computing system; and
receiving a chat response from the computing system, the chat response representing natural language processing performed by a natural language processor (NLP) on the chat message using context information identified by the natural language processor based on another chat message, sent to the computing system prior to the given chat message and representing a prior natural language user input in the conversation interface implemented by the chat bot with the user, wherein the natural language processor is configured to identify a concept in the other chat message, generate an expiration indicator corresponding to the identified concept, and identify a relevance of the context information to the given chat message based on the expiration indicator.


ALLOWANCE
II.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks filed 7/11/2022, in light of the amendments, point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  




Conclusion

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

IV.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448